DETAILED ACTION
This is in response to Applicant’s reply dated 12/14/20.  Claims 1-5, 8, 11-15, 18, 21-28 have been examined.  Claims 6-7, 9-10, 16-17, and 19-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Nicholson (Reg. # 72,284) on 1/19/21.
The application has been amended as follows: 

1. (Previously Presented) A method, comprising: 
collecting, from each of a plurality of network clients, a plurality of service level experience (SLE) parameter values; 
associating each of the collected SLE parameter values with one or more network components; 

for each of the associated network components: 
determining, based on the classification, a first probability that a SLE parameter value associated with the network component is classified as the second class, 
determining, based on the classification, a second probability that the plurality of SLE parameter values that are classified as the second class are associated with the network component, and 
determining a product of the first probability and the second probability; 
determining a probability of failure associated with each of the associated network components based on its respective product;
identifying a network component that is a root cause of a system degradation based on the probabilities of failure; and 
initiating, based on the identified network component, a corrective action.

2. (Previously Presented) The method of claim 1, 
wherein the plurality of network clients include a plurality of wireless terminals, and the associated network component include an access point associated with each of the plurality of wireless terminals, and the plurality of SLE parameter values include SLE parameter values indicating connection success between the plurality of wireless terminals and the access point and further indicating a quality and amount of data transfer between each of the plurality of wireless terminals and the access point.



4. (Previously Presented) The method of claim 2, further comprising collecting, from each of the associated network components, a second plurality of SLE parameter values, wherein the classifying further includes the second plurality of SLE parameter values, and wherein the second plurality of SLE parameter values indicate one or more of: a name of the access point, a service set identifier (SSID) of the access point, a channel of communication between the access point and one of the wireless terminals, band, media access control (MAC) information of the access point, and basic service set identifier (BSSID) of the access point.

5. (Previously Presented) The method of claim 2, wherein the SLE parameter values indicate one or more of: a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a receiver (Rx) Bit Rate, a transmitter (Tx) Bit Rate, a number of bytes communicated, a received (Rx) Bytes, a transmitted (Tx) Bytes, a number of packets communicated, a number of transmitted packets, or a number of packet retransmissions.



7. (Canceled)

8. (Previously Presented) The method of claim 1, wherein the initiating of a corrective action comprises one or more of: displaying a list of network components identified as a root cause, displaying the product associated with one or more of the network components, restarting the identified network component, and/or restarting the  identified network component.

9. (Canceled)

10. (Canceled)

11. (Previously Presented) A system, comprising: 
a hardware processor; and memory, the memory storing instructions that when executed configure the hardware processor to perform operations comprising: 
collecting, from each of a plurality of network clients, a plurality of service level experience (SLE) parameter values; 
associating each of the collected SLE parameter values with one or more network components; 
classifying each of the collected SLE parameter values as either a first class or a second class; 

determining, based on the classification, a first probability that a SLE parameter value associated with the network component is classified as the second class, 
determining, based on the classification, a second probability that the plurality of SLE parameter values that are classified as the second class are associated with the network component, and 
determining a product of the first probability and the second probability; 
determining a probability of failure associated with each of the associated network components based on its respective product; 
identifying a network component that is a root cause of a system degradation based on the probabilities of failure, and 
initiating, based on the identified network component, a corrective action.

12. (Previously Presented) The system of claim 11, wherein the plurality of network clients include a plurality of wireless terminals, and the associated network component include an access point associated with each of the plurality of wireless terminals, and the plurality of SLE parameter values include SLE parameter values indicating connection success between the plurality of wireless terminals and the access point and further indicating a quality and amount of data transfer between each of the plurality of wireless terminals and the access point.

13. (Previously Presented) The system of claim 12, wherein the SLE parameter values indicate one or more of: a user of one or more of the plurality of wireless 

14. (Previously Presented) The system of claim 12, the operations further comprising collecting, from each of the associated network components, a second plurality of SLE parameter values, wherein the classifying further includes the second plurality of SLE parameter values, and wherein second plurality of SLE parameter values indicate one or more of: a name of the access point , a service set identifier (SSID) of the access point, a channel of communication between the access point and one of the wireless terminals, band, media access control (MAC) information of the access point, and basic service set identifier (BSSID) of the access point.

15. (Previously Presented) The system of claim 12, wherein the SLE parameter values indicate one or more of: a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a receiver (Rx) Bit Rate, a transmitter (Tx) Bit Rate, a number of bytes communicated, a received (Rx) Bytes, a transmitted (Tx) Bytes, a number of packets communicated, a number of transmitted packets, or a number of packet retransmissions.

16. (Canceled)

17. (Canceled)

18. (Previously Presented) The system of claim 11, wherein the initiating of a corrective action comprises one or more of: displaying a list of network components identified as a root cause, displaying the product associated with one or more of the network components, restarting the identified network component, and/or restarting the identified network component.

19. (Canceled)

20. (Canceled)

21. (Previously Presented) The method of claim 1, further comprising: summing the products across the network components; and normalizing each network component's probability by the sum, wherein the probability of failure of each network component is based on the network component's normalized probability.

22. (Previously Presented) The method of claim 1, wherein the network components include the plurality of clients.

23. (Previously Presented) The method of claim 1, further comprising determining, for each of the associated network components, a mutual information 

24. (Previously Presented) The method of claim 23, further comprising second identifying network components having a mutual information measurement meeting a criterion and a probability of failure meeting a second criterion, wherein the identifying of the network component that is the root cause of the system degradation is selected from the second identified network components.

25. (Currently Amended) A non-transitory computer readable storage medium storing instructions that when executed configure hardware processing circuitry to perform operations comprising: 
collecting, from each of a plurality of network clients, a plurality of service level experience (SLE) parameter values; 
associating each of the collected SLE parameter values with one or more network components; 
classifying each of the collected SLE parameter values as either a first class or a second class; 
for each of the associated network components: 
determining, based on the classification, a first probability that a SLE parameter value associated with the network component is classified as the second class, 

determining a product of the first probability and the second probability; 
determining a probability of failure associated with each of the associated network components based on its respective product; 
identifying a network component that is a root cause of a system degradation based on the probabilities of failure; and 
initiating, based on the identified network component, a corrective action.

26. (Currently Amended) The non-transitory computer readable storage medium of claim 25, the operations further comprising: summing the products across the network components; and normalizing each network component's probability by the sum, wherein the probability of failure of each network component is based on the network component's normalized probability.

27. (Previously Presented) The non-transitory computer readable storage medium of claim 25, the operations further comprising: determining, for each of the associated network components, a mutual information measurement, the mutual information measurement based on a marginal distribution function of the network component, wherein the identifying of the network component that is a root cause of the system degradation is further based on the mutual information measurements; and 

28. (Previously Presented) The system of claim 11, the operations further comprising: determining, for each of the associated network components, a mutual information measurement, the mutual information measurement based on a marginal distribution function of the network component, wherein the identifying of the network component that is a root cause of the system degradation is further based on the mutual information measurements; and second identifying network components having a mutual information measurement meeting a criterion and a probability of failure meeting a second criterion, wherein the identifying of the network component that is the root cause of the system degradation is selected from the second identified network components.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, and 25 teach, among other things, … determining a product of the first probability and the second probability … determining a probability of failure associated with each of the associated network components based on its respective product … identifying a network component that is a root cause of a system degradation based on the probabilities of failure … initiating, based on the identified network component, a corrective action.
Independent claims 1, 11, and 25 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 8, 11-15, 18, 21-28 have been allowed.  Claims 6-7, 9-10, 16-17, and 19-20 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468